Citation Nr: 0829833	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  06-38 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

Entitlement to vocational rehabilitation benefits under the 
provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from January 1997 to April 
l998 and from July 2000 to November 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In the December 2006 Statement of the Case, the denial of the 
veteran's claim was in part predicated on the fact that his 
prior position with the State of Massachusetts and his 
current position as a Veteran's Agent with the City of 
Attleboro, Massachusetts did not have a degree requirement; 
rather, for the current position a degree was merely 
preferred.  The undersigned counseling psychologist based his 
knowledge of this on a conversation with a National Service 
Officer with the Massachusetts Department of Veterans 
Services.

The veteran, however, has since submitted a job announcement 
of the City of Attleboro's position of Veteran's Agent, which 
indicates that an Associate degree and two years' experience 
in social work is required.  The RO has not reconsidered the 
veteran's claim since receiving this new evidence, however.  
The failure to issue a Supplemental Statement of the Case 
constitutes a procedural defect requiring corrective action 
by the RO.  See 38 C.F.R. §§ 19.9, 19.31 (2007).

Accordingly, the case is REMANDED for the following action:

After undertaking any additional 
development, as needed, the RO should 
readjudicate the veteran's claim, with 
consideration of all evidence added to the 
claims file since the December 2006 
Statement of the Case.  Specifically, this 
should include the job announcement for 
the position of Veteran's Agent with the 
City of Attleboro.  If the determination 
of the claim remains unfavorable, the 
veteran and his representative should be 
furnished with a Supplemental Statement of 
the Case and given an opportunity to 
respond before the case is returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




